TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00178-CV


In re Anderson County, Angelina County, Bell County, et al.





ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relators (1) filed with this Court a petition for writ of mandamus.  We deny the relators'
petition for writ of mandamus.  See Tex. R. App. P. 52.8(a).

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Justice Puryear dissents and would grant the petition for writ of mandamus, based on section 15.015
of the civil practice and remedies code.  Tex. Civ. Prac. & Rem. Code Ann. § 15.015 (West 2002).

Filed:   April 10, 2003
1.   Relators consist of Anderson County, Angelina County, Bell County, Brazos County,
Calhoun County, Cameron County, Cherokee County, Coryell County, Denton County, Ector
County, Ellis County, Galveston County, Grayson County, Gregg County, Guadalupe County, Hays
County, Henderson County, Hidalgo County, Hopkins County, Houston County, Hunt County,
Johnson County, Kaufman County, Kerr County, Kleberg County, Liberty County, Lubbock County,
McLennan County, Medina County, Midland County, Moore County, Nacogdoches County, Nolan
County, Orange County, Panola County, Parker County, Polk County, Randall County, Rusk County,
San Patricio County, Smith County, Tom Green County, Val Verde County, Victoria County, Walker
County, Washington County, Webb County, Wichita County, Williamson County, and Wise County.